DISSENTING OPINION.
1. The executor could not assume the judicial function of deciding that the will was null; it was his duty to offer the will for probate.
2. Executor’s commissions are not in law what is termed “a personal interest.”
DUFOUR, J.
I think that we erred originally in not allowing both the executor commission and the fees of his attorneys, as I am satisfied that in law the executor could not assuiiie the judicial function of assuming that the will was null and was bound to offer the will for probate, and he had no personal interest in *162the will. Commissions are not considered as personal interest.
March 19, 1906.
Writ granted April 23, 1906.
49 An. 608.
Conceding that we cannot pass on the rights of errors to the detriment of one who has not asked for a rehearing, still we may properly maintain the judgment in his favor for attorney’s fees.
I respectfully dissent,